Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
            The following is an Examiner's Statement of Reasons for Allowance: 

            Claims 1-6 and 16-19 are allowed because none of the prior art references of record teaches a fluid property sensor comprising a plurality of elongated circuits (ECs) that is attached to a
ECA, each respective EC of the plurality of ECs having multiple point sensors distributed
along a length of the respective EC, wherein the plurality of ECs are daisy-chained and
staggered with respect to one another; an external interface electrically coupled to a proximal end of a first EC of the plurality of ECs, wherein the first EC and the external interface are packaged together with an encasement on both sides of the ECA to form the fluid property sensor in the combination as claimed. 

             Claims 7-11 and 20 are allowed because none of the prior art references of record teaches a fluid container comprising a fluid property sensor that includes a sensing portion extending into the chamber, the sensing portion including multiple integrated circuits (ICs) sharing a common interface bus; and a plurality of elongated circuits (ECs) attached to an electrical circuit assembly (ECA), each respective EC of the plurality of ECs having multiple point sensors exposed to the chamber and distributed along a length of the respective EC, wherein the plurality of ECs are daisy-chained and staggered with respect to one another; and an interface portion exposed outside a package of the fluid container and including an external interface electrically coupled to a proximal end of the sensing portion, wherein the multiple ICs and the external interface are packaged together with an encasement to form the fluid property sensor in the combination as claimed. 
 
           Claims 12-15 are allowed because none of the prior art references of record teaches a 
method of making a fluid property sensor, comprising steps of placing a driver circuit on an electrical circuit assembly (ECA);wire bonding an elongated circuit (EC)  and the driver circuit to the ECA; encapsulating the wire bonding with a coating; and overmolding an encasement on a top surface with a top mold and on a bottom surface of the ECA with a bottom mold while exposing a sensing portion of the EC with no encasement in the combination as claimed. 

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853